UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                                 Plaintiff,

                     -against-                                  20-CV-0654 (CM)

                                                               CIVIL JUDGMENT
 FOR DISTRICT ATTORNEY IN THIS
 COURT,

                                 Defendant.

       Pursuant to the order issued January 27, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 27, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
